An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

DYNABURSKY INVESTMENTS V, LLCE No. 67643
A NEVADA LIMITED LIABILITY

CORPORATION, F I L E D

Appellant,

vs; JUN 09 2015
   TRACE K‘ UNDEMAN

INDIVIDUAL, swag? UPREME scum"
Respondent. BY "—0epuw CLERK I

ORDER DISMISSING APPEAL
Cause appearing, appellant’s motion far a voluntary dismissal
of this appeal is granted. This appeal is dismissed. NRA? 4203).
It is so ORDERED.

   

CLERK OF THE SUPREME COURT
TRACIE K. LINDEL N «
‘w

BY:

cc: Hon. Adriana Esau-bar, District Judge
Law Oﬁ‘ices‘ of P. Sizer]ng Kerr
Suzanne Dynabursky
Eighth District Court Clerk

SUPHEME COURT
m:
NEVADA

CLERK’S ORDER

~ any-W1